USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________        No. 94-1963                                 VICTOR FELIZ-CUEVAS,                                Plaintiff, Appellant,                                          v.                                  EDWARD T. MULDOON,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Selya and Boudin, Circuit Judges.                                            ______________                                 ____________________            Victor Feliz-Cuevas on brief pro se.            ___________________            Paul V. Buckley and Danna A. Curhan on brief for appellee.            _______________     _______________                                 ____________________                                   January 25, 1995                                 ____________________                      Per Curiam.  We affirm the dismissal of plaintiff's                      __________            contract  action  against  his  former attorney  because  the            federal  court  lacked  jurisdiction  to  decide   the  case.            _______            Whether  defendant  had  violated  the  alleged  agreement to            represent plaintiff  presented only  an issue  of state  law,                                                              _____            which a federal  court may not decide unless the requirements                    _______            for diversity jurisdiction, one of  which is that the  amount            in   controversy  exceed  $50,000,  28  U.S.C.     1332,  are            satisfied.   While plaintiff's complaint sought return of his            $16,000 deposit,  plus  $4,000,000 in  punitive  damages  and            $2,000,000 in  compensatory damages, the  latter two  amounts            can  not be  counted  because  punitive  damages may  not  be            recovered  under Massachusetts  law  in  a  contract  action,            DeRose  v. Putnam  Management  Co., 398  Mass. 205,  212, 496            __________________________________            N.E.2d 428, 432  (1986), and the factual  situation described            in the complaint would not permit a compensatory damage award            in  an amount  sufficient to  meet  the $50,000  requirement.            Regardless  whether or  not  defendant wrongfully  refused to            return  plaintiff's   $16,000  deposit,  plaintiff   was  not            justified in illegally entering  this country, and  defendant            can  not  be  held financially  responsible  for  plaintiff's            present incarceration.                 The judgment dismissing plaintiff's action is affirmed.             Where,  as here, the  requirements for diversity jurisdiction            have not been satisfied, a  contract action belongs in  state                                         -2-            court.                                         -3-